Title: From Thomas Jefferson to Francis Eppes, 4 January 1793
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Jan. 4. 1793.

The greatest council of Indians which has been or will be held in our day, is to be at the river Au glaise, about the South-West corner of L. Erie early in the spring. Three Commissioners will be appointed to go there on our part. Jack is desirous of accompanying them, and, tho’ I do not know who they will be, I presume I can get him under their wing. The route I expect will be through Hudson’s river, the Mohawks river, Lake Ontario and Lake Erie, and to return by Fort Pitt, Winchester &c. I imagine he can be at home in July. The expence will probably be 300. Dollars, rather more than less. He says you had agreed he should go to Boston in the spring which would cost within 100. Dollars as much. He can go there at any time, but will never have another chance for seeing so great a collection of Indians (probably 3000.) of nations from beyond the lakes and Missisipi: it is really important that those who come into public service should know more of those people than we generally do, and such a knowlege may often give a man a preference over competitors otherwise equal. I think it will be 4. or 5. months profitably employed, and know no reason against it but that Mrs. Eppes will be thinking about his scalp. However you may safely trust his where the Commissioners will trust theirs. I think both will be in perfect safety. We shall await your determination. I am with best affections to Mrs. Eppes & the family, Dear Sir your affectionate friend & servt

Th: Jefferson

P.S. They will set out early in February.

